Citation Nr: 0508909	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral nephroptosis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for hypertension or 
other heart condition, claimed as secondary to the service-
connected bilateral nephroptosis.  

3.  Entitlement to service connection for nephrosclerosis, 
claimed as secondary to the service-connected bilateral 
nephroptosis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  

This matter comes to the Board of Veterans Affairs (Board) on 
appeal from a November 1998 rating decision by the ROIC.  

In November 2002, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

In April 2003, this case was remanded by the Board to the 
ROIC for additional evidentiary development.  



FINDINGS OF FACT

1.  The service-connected nephroptosis has been shown to be 
essentially asymptomatic.  

2.  The preponderance of the credible and probative evidence 
of record is against finding that the veteran's hypertension, 
heart disease or nephrosclerosis are caused or aggravated by 
his service-connected nephroptosis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected nephroptosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b including Diagnostic code 
7502 (2004).  

2.  The veteran is not shown to have disability manifested by 
hypertension or heart disease that is proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).  

3.  The veteran is not shown to have disability manifested by 
nephrosclerosis that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104; 38 C.F.R. §§ 3.303, 3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2003 in 
which the ROIC advised the appellant of the type of evidence 
necessary to substantiate his claims for an increased rating 
and for service connection.

In this letter, the ROIC also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claim and what VA would do to assist him in 
the development of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the ROIC did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the ROIC initially 
adjudicated his claims in the November 1998 rating decision 
and the January 2000 Statement of the Case.  

Furthermore, the notice letter provided to the appellant was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that this case was remanded 
in April 2003 in part so that the ROIC could obtain treatment 
records from several health care providers that had been 
identified by the veteran.  Although the ROIC also issued 
letters to each of these providers in May 2004 requesting 
copies of the veteran's treatment records, it appears that 
only one provider actually responded by submitting the 
requested records.

The RO subsequently issued follow-up requests to each health 
care provider in July 2004, as well as a letter to the 
veteran requesting his assistance in obtaining his records.  
However, it appears that no additional treatment records were 
received from either these health care providers or the 
veteran.  

Although unsuccessful, the Board believes that the ROIC 
satisfied VA's duty to assist the appellant in obtaining 
evidence by issuing two requests to each health care provider 
and by advising the veteran as to the efforts being made to 
obtain records on his behalf.  In addition, the ROIC has also 
satisfied VA's duty to assist by arranging for the veteran to 
undergo several VA examinations to determine the nature, 
etiology, and severity of his disabilities.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant to the extent possible by apprising him 
as to the evidence needed, and in assisting him in the 
development of his claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  


II.  Factual Background

A careful review of the veteran's service medical records 
shows that, in December 1945, he was hospitalized after 
complaining of epigastric pain associated with anorexia and 
intermittent fever.  

During the course of his hospitalization, the veteran was 
found to have persistent albuminuria, although no organic 
cause could be found.  The various kidney tests revealed no 
pathology, and the intervenous pylogram was found to be 
entirely normal.  Upon his discharge from the hospital in 
March 1946, he was given a final diagnosis of severe, acute 
and infectious hepatitis, cause undetermined.  

Following separation, the veteran filed a formal claim of 
service connection for hepatitis.  

In the report of a VA examination conducted in September 
1946, it was noted that the veteran had complained of having 
back pain and continued to experience albuminuria.  The 
examiner noted an impression of possible hydronephrosis.  

The record reflects that the veteran underwent cystoscopic 
examination in September 1946, which revealed the kidneys to 
be normal in size, shape and position.  A constriction was 
seen on the right at the ureteropelvic juncture, resulting in 
the usual deformity seen in an aberrant vessel.  There was 
also an indistinct filling defect at the ureteropelvic 
juncture, which was also found to be similar to an aberrant 
vessel, although it was noted that there was definitely less 
constriction of the urethra.  

In the report of cystoscopic examination, it was noted that 
there was no evidence of any blunting of the calices to 
indicate a hydronephrosis.  The examining physician noted 
impressions of bilateral aberrant vessels and bilateral 
nephroptosis.  

The report of a urogram conducted later that month shows that 
the urethra was constricted at the juncture with the pelvis, 
which suggested an aberrant vessel.  It was noted that the 
left pelvis was also distended, but that there was no 
evidence of constriction of the urethra at its junction with 
the pelvis.  There was also no evidence of ptosis of either 
kidney.  

The examining physician concluded that the veteran had 
potentially dysuric kidneys and that something had to be done 
to correct the aberrant vessel contracting the right urethra 
at the pelvis.  

In a September 1946 rating decision, the RO granted service 
connection for nephroptosis and assigned a 10 percent rating.  
The RO found the evidence did not establish that the veteran 
had hydronephrosis or other severe kidney damage.  

In a September 1968 letter, a physician noted that the 
veteran had a history of persistent albuminuria.  It was also 
noted that the veteran had reported being told three years 
before that he had elevated blood pressure and was recently 
advised by an ophthalmologist that he had hypertensive 
retinopathy.  The physician indicated that the veteran's 
father was hypertensive, but that his siblings were not.  

With respect to current examination, the physician noted that 
the veteran was reporting no symptoms except for rare 
episodes of dysuria.  The veteran's blood pressure was found 
to be 170/118.  The physician indicated that he could find no 
evidence of renal artery stenosis to account for the 
veteran's hypertension.  Renal function was found to be 
reasonably good, and although the persistent albuminuria was 
found to be suggestive of glomerulonephritis, x-ray studies 
revealed no contraction of the kidneys.  

In an October 1968 rating decision, the RO granted an 
increased rating of 30 percent for the veteran's service-
connected nephroptosis.  

In a May 1998 statement, the veteran indicated that his 
service-connected nephritis had increased in severity and 
that he wished to undergo a VA examination.  

In an August 1998 letter from a private physician, it was 
noted that the veteran had a history of myocardial infarction 
in 1984 and coronary artery disease, which had been stable 
since the myocardial infarction.  

In the report of a VA examination dated in June 1998, it was 
noted that the veteran had reported experiencing back pain 
since the hepatitis episode in service, but that his only 
urinary symptomatology was urinary frequency.  The veteran 
indicated that having to urinate every hour and having 
significant edema.  

The examiner noted that there was no lethargy, weakness, 
anorexia or weight changes.  The examiner also noted that he 
was not incontinent, but had a history of frequent urinary 
tract infections, which responded to antibiotics.  

The examiner indicated that the veteran had a questionable 
history of nephritis, which could have developed secondary to 
hepatitis.  The examiner noted that, if the veteran had 
developed nephritis at that time, one would expect 
progressive renal deterioration, which was not consistent 
with his actual history.  

The examiner noted diagnoses of suspension of the right 
kidney secondary to nephroptosis; a history of hepatitis 
antedating kidney surgery; systolic hypertension, poorly 
controlled; +4 peripheral edema, the etiology of which would 
be better elucidated once laboratory studies are obtained.  

Following review of the veteran's laboratory results, the 
examiner concluded that the veteran's edema was secondary to 
venous insufficiency, and that there was no evidence of 
nephritic syndrome.  The examiner noted that there was 
evidence of proteinuria of unknown etiology, although the 
examiner indicated that he believed nephrosclerosis to be the 
most likely etiology.  

In a January 1999, a private physician indicated that the 
veteran had acquired hepatitis, nephritis and proteinuria in 
service and that resulting kidney damage had caused him to 
develop hypertension requiring multiple drug treatment.  The 
physician indicated that this was also a factor in his 
myocardial infarction and that the myocardial infarction and 
hypertension had led to several episodes of arrhythmia.  

In September 1999, the veteran underwent another VA 
examination by the same physician who conducted his June 1998 
examination.  The physician noted that the veteran had a 
history of nephrosclerosis with proteinuria, but questioned 
the veteran's original diagnosis of nephroptosis given that a 
urogram in 1946 was normal with normal kidney placement.  

The examiner further noted that the veteran was nephritic 
during his April 1998 VA examination and that his urine did 
demonstrate protein, but the physician concluded that this 
was secondary to aging and hypertension.  

The examiner concluded that the veteran was without residuals 
of his in-service hepatitis and that his nephrosclerosis with 
proteinuria was secondary to aging and hypertension.  The 
examiner also found that the hypertension could be a leading 
risk factor in his myocardial infarction and cardiac 
arrhythmias.  

The examiner did indicate a diagnosis of bilateral 
nephroptosis, but noted that it was unconfirmed by the record 
and without clinical significance.  

In December 1999, the VA physician who examined the veteran 
in September 1999 provided an addendum to his report.  The 
physician explained that he had carefully reviewed the 
veteran's medical records and that what he experienced in 
service was obstructive uropathy secondary to aberrant 
vessels, which were surgically corrected.  

The physician also noted that he had some albumuria that had 
persisted to the present, and perhaps some hydronephrosis.  
The physician determined that there was no mention of 
nephritis or hypertension in the records at that time.  

With respect to his current problems, the physician noted 
that the veteran's renal function was normal, but that he was 
experiencing persistent albuminuria.  The physician concluded 
that there was no relationship between his kidney disorder in 
service and his current kidney problems.  In this regard, it 
was explained that the veteran was not nephritic at this time 
and that there was no evidence of nephritis.  

The physician further found that, even if the veteran had 
nephritis in service, it appeared to have been self-limited 
and corrected.  It was explained that any kidney disease 
present for over 50 years would have presented itself much 
earlier in the veteran's life in a more significant fashion.  
The physician determined that, because his renal function was 
normal in terms of his serum creatinine, this was clearly not 
the case.  

For these reasons, the physician concluded there was no 
relationship between his current kidney problems and his 
problems in service.  The physician further reiterated his 
opinion that there was no relationship between his problems 
in service and his heart disease.  

In a March 2000 letter, a private physician noted that he had 
been asked to comment on the etiology of the veteran's 
proteinuria and hypertension, which he had had since he was 
in the service.  The physician noted that these problems were 
part of an extensive hospitalization in service and that, 
although a renal biopsy was not conducted at that time, he 
believed it would have shown an acute glomerular nephritis.  

The physician concluded that, because the veteran had 
developed hypertension at 21 even though he had a negative 
family history for hypertension, it was likely that the 
glomerular nephritis caused the hypertension and resulted in 
significant morbidity, including cardiac disease and 
myocardial infarction.  

A private medical record dated in June 2001 shows that the 
veteran underwent a cardiac catheterization.  He was given 
discharge diagnoses of severe three-vessel coronary artery 
disease, preserved left ventricular function, abnormal stress 
test, and hypercholesterolemia.  

Thereafter, in April 2003, the Board remanded this case for 
additional evidentiary development, to include arranging for 
the veteran to undergo another examination to clarify the 
nature and likely etiology of his current disability.  

Thereafter, in May 2004, the veteran was examined by the same 
VA physician who conducted his June 1998 and September 1999 
VA examinations.  The examiner essentially reiterated his 
opinion regarding the etiology of the veteran's kidney and 
heart disabilities.  

The examiner explained that the veteran had a family history 
of hypertension and that it was not related to any service-
connected disability.  The examiner noted that the veteran 
had an oblation procedure for a conduction system disorder, 
but that this was due to primary electrical abnormalities of 
the cardiac conducting system and had nothing to do with his 
hypertension.  

The examiner also reiterated his opinion that the veteran's 
ongoing clinical problems had nothing to do with the 
veteran's nephroptosis.  The examiner explained that, if the 
veteran did have significant renal disease on the basis of 
his service-connected nephroptosis, his renal function would 
have dramatically deteriorated over the years.  


III.  Entitlement to an increased evaluation for service-
connected bilateral nephroptosis

The veteran is seeking an increased evaluation for his 
service-connected kidney disorder.  He has reported that this 
disability is primarily manifested by urinary frequency and 
persistent albuminuria.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).  Because the 
veteran's 30 percent disability rating has been effective 
since September 1968, it is protected at that level from any 
decrease.  

The veteran's service-connected nephroptosis is currently 
rated as 30 percent disabling by analogy under the criteria 
of 38 C.F.R. Part 4, Diagnostic Code (DC) 7502, which 
pertains to chronic nephritis.  

Under the current schedular criteria, DC 7502 (chronic 
nephritis) is rated as renal dysfunction under 38 C.F.R. § 
4.115.  A noncompensable evaluation is warranted for renal 
dysfunction where there are albumin and casts with history of 
acute nephritis; or, hypertension that is non-compensable 
under Diagnostic Code 7101 (for hypertension).  

A 30 percent evaluation is warranted with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

A 60 percent evaluation is warranted for renal dysfunction if 
there is constant albuminuria with some edema; or there is a 
definite decrease in kidney function; or there is 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  

The Board notes that there is no question that the veteran 
experiences edema and hypertension, as they have both been 
repeatedly demonstrated on medical examination.  However, 
there is some question as to whether these problems are 
manifestations of his service-connected nephroptosis.  

In this regard, the Board notes the findings of the VA 
physician who examined the veteran in June 1998, September 
1999 and May 2004.  As discussed in detail hereinabove, that 
physician specifically found in the report of the June 1998 
VA examination that the veteran's edema was secondary to 
venous insufficiency, rather than a nephritic syndrome.  

The examiner also questioned the veteran's original diagnosis 
of nephroptosis on the basis that, if it had occurred as 
early as the 1940's, one would expect significant renal 
deterioration by this time.  

In the report of the subsequent VA examination in September 
1999, and the addendum completed in December 1999, the 
examiner further explained his findings by acknowledging that 
there was evidence of current nephrosclerosis with 
proteinuria, but that this had developed secondary to 
hypertension and was unrelated to the service-connected 
nephroptosis.  

The examiner also explained that hypertension had likely 
developed secondary to aging and not the service-connected 
disability, which was supported by the veteran's positive 
family history of hypertension.  The examiner further found 
that the service-connected condition had been self-limiting 
and corrected, and was without clinical significant at this 
time.  

In the report of the subsequent VA examination in May 2004, 
the VA physician essentially restated his conclusions that 
his hypertension and other ongoing clinical problems were 
unrelated to the service-connected nephroptosis.  

The Board believes that the findings of this VA examiner are 
the most probative evidence of record as this is the only 
physician who offered an opinion based on a full review of 
the veteran's documented medical history.  

The Board also believes the VA examiner's conclusions to be 
consistent with private physician who examined the veteran in 
1968 and found no evidence of renal artery stenosis to 
account for the veteran's hypertension.  The examiner also 
found that the veteran's renal function was reasonably good 
at that time, except for the persistence of albuminuria.  

The Board has considered the opinions of the private 
physician who completed the January 1999 letter in support of 
the veteran's claim, and the private physician who completed 
the May 2000 letter.  

However, with respect to the January 1999 letter, the Board 
notes that the physician's conclusions appear to be based 
entirely on the veteran's own description of his medical 
history and not upon any independent evaluation of his 
documented medical history.  

In this regard, the Board notes that there is no indication 
that the physician considered several points raised by the VA 
examiner, including the veteran's family history of 
hypertension or the lack of progressive renal deterioration 
over the last several decades.  

As discussed in detail, the VA examiner considered these 
points to be very significant in findings that the veteran's 
current clinical problems are unrelated to his service-
connected nephroptosis.  

For these reasons, the Board finds that the private 
physician's statements cannot serve to show that the 
veteran's current problems are manifestations of his service-
connected disability.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993), see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (holding that "[The] Board [is] not bound to accept 
opinions of two physicians who made diagnoses . . . almost 20 
years following appellant's separation from service and who 
necessarily relied on history related by appellant.").  

Similarly, the Board notes that the physician who completed 
the March 2000 letter also appears to have specifically 
relied on information that is contradicted by the veteran's 
documented medical history.  For example, the physician noted 
that the veteran had developed hypertension at the age of 21 
and that his family history was negative for hypertension.  

However, the first diagnosis of hypertension does not appear 
in the record until the September 1968 letter from a private 
physician.  In that letter, it was also specifically noted 
that the veteran's father had been hypertensive.  

Thus, because the conclusions expressed in the March 2000 
letter appear to rely on an erroneous factual history, the 
Board finds them to also be of no probative value.  See 
Swann, Reonal, supra.  

In summary, the Board finds that the preponderance of the 
credible and probative evidence establishes that the 
veteran's service-connected nephroptosis has been shown to be 
essentially asymptomatic, and that his ongoing clinical 
problems, including edema, hypertension and nephroscleroris 
are unrelated to his service-connected disability.  For these 
reasons, the Board finds that the criteria for an increased 
rating of 60 percent under DC 7502 have not been met.

The Board recognizes that the medical evidence has 
consistently shown the presence of albuminuria.  However, the 
Board believes that this symptomatology is already 
contemplated by the 30 percent disability rating currently 
assigned.  Absent a showing that the veteran's edema or 
hypertension is also a manifestation of the service-connected 
disability, or that he has experienced a definite decrease in 
kidney function due to the service-connected disability, the 
Board concludes that the criteria for a 60 percent rating 
have not been met.  

In summary, the Board finds that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected nephroptosis.  Thus, the benefit sought on 
appeal is denied.  


IV.  Entitlement to service connection for hypertension or 
other heart condition, or for nephrosclerosis, claimed as 
secondary to service-connected nephroptosis

As discussed in detail, the Board has already considered 
whether the veteran's hypertension or nephrosclerosis are 
manifestations of his service-connected nephroptosis within 
the context of his increased rating claim.  

However, because the issues of service connection for these 
disabilities on a secondary basis has also been perfected for 
appeal, the Board finds that it is appropriate to again 
discuss the matter of whether there is a relationship between 
these disabilities and the service-connected nephroptosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The record reflects that service connection has been 
established for nephroptosis which has been evaluated as 30 
percent disabling.  The veteran essentially argues that his 
hypertension with heart disease and his nephrosclerosis 
developed secondary to his service-connected disability.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that 
these disabilities are proximately due to or the result of 
the service-connected nephroptosis.  

In reaching this conclusion, the Board again found the most 
probative evidence to be the opinion of the VA physician who 
examined the veteran in June 1998, September 1999 and May 
2004.  As discussed, that physician specifically found that 
there was evidence of current nephrosclerosis with 
proteinuria, but that this had developed secondary to 
hypertension and was unrelated to the service-connected 
nephroptosis.  

The examiner also explained that hypertension had likely 
developed secondary to aging and not the service-connected 
disability, which was supported by the veteran's positive 
family history of hypertension.  The examiner further found 
that the service-connected nephritis had been self-limiting 
and corrected, and was without clinical significant at this 
time.  

The Board believes that the VA physician who offered this 
opinion appears to be the only physician who offered an 
opinion based on a full review of the veteran's documented 
medical history.  

The Board has again considered the opinions of the private 
physicians who completed the letters dated in January 1999 
and March 2000.  

However, as discussed, the Board notes these physicians' 
conclusions appear to be based entirely on the veteran's own 
description of his medical history and not upon any 
independent evaluation of his documented medical history.  

In this regard, the Board notes that there is no indication 
that the physician who completed the January 1999 letter 
considered several points raised by the VA examiner, 
including the veteran's family history of hypertension or the 
lack of progressive renal deterioration over the last several 
decades.  

The VA examiner considered these points to be very 
significant in finding that the veteran's current clinical 
problems were unrelated to his service-connected 
nephroptosis.  

Furthermore, the physician who completed the March 2000 
letter specifically based his opinion on his belief that the 
veteran had developed hypertension at the age of 21 and that 
his family history was negative for hypertension.  

As noted, this history is contradicted by earlier medical 
records contained in the claims folder.  For these reasons, 
the Board finds the conclusions expressed in the January 1999 
and March 2000 letters appear to be of no probative value.  
See Swann, Reonal, supra.  

With respect to the veteran's heart disease, the Board notes 
that the physician who completed the March 2000 letter also 
specifically found that the veteran's heart disease developed 
secondary to his service-connected nephroptosis.  

However, the physician stressed that his findings were based 
upon his belief that the veteran developed hypertension as 
age 21, which is not supported by the veteran's documented 
medical history.  Thus, the Board finds this conclusion to be 
of no probative value.  

The Board also notes that the physician who completed the 
January 1999 letter indicated that the veteran's myocardial 
infarction and heart disease were related to his 
hypertension.  However, the Board has already determined that 
the physician's opinion with respect to the etiology of the 
veteran's hypertension was of no probative value.  

Thus, the Board also finds that any implied link between the 
veteran's service-connected disability and his heart disease 
is also of no probative value.  

As noted, the VA physician who examined the veteran on three 
occasions specifically found that the veteran's nephroptosis 
was clinically insignificant and that his ongoing clinical 
problems were unrelated to the service-connected disability.  
For this reason, the Board finds that the preponderance of 
the evidence is against finding that the veteran's heart 
disease developed secondary to his service-connected 
disability.  

In summary, as the preponderance of the evidence is against 
the claims of service connection for hypertension, heart 
disease and nephrosclerosis as being secondary to service-
connected disability, service connection for these disorders 
must be denied.  

In closing, the Board notes that, since the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  



ORDER

An increased evaluation for the service-connected bilateral 
nephroptosis, currently evaluated as 30 percent disabling, is 
denied.  

Service connection for hypertension or other heart condition, 
claimed as secondary to the service-connected bilateral 
nephroptosis, is denied.  

Service connection for nephrosclerosis, claimed as secondary 
to the service-connected bilateral nephroptosis, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


